Citation Nr: 1422195	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-10 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for pes planus.

2. Entitlement to service connection for a back disability, to include as secondary to pes planus.

3. Entitlement to service connection for a bilateral hip disability, to include as secondary to pes planus.

4. Entitlement to service connection for a bilateral knee disability, to include as secondary to pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to July 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersberg, Florida.  Although a hearing before the Board was scheduled for September 2012, the Veteran did not appear.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2013).   

The December 2009 rating decision assigned a higher initial disability rating of 10 percent for bilateral pes planus, effective as of November 4, 2008, the date of the claim for an increased rating.  As the benefit awarded in December 2009 is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).      

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

A VA feet examination was conducted in November 2009.  The most recent VA treatment records associated with the claims file are also dated November 2009.  In a July 2011 decision review officer (DRO) hearing, the Veteran stated that her pes planus was getting worse.  She asserted that she experienced swelling in her feet every day.  The November 2009 examination report indicated that the Veteran did not experience swelling.  As the Veteran's symptoms have deteriorated, a new examination is warranted to determine the current extent and severity of the Veteran's service connected pes planus.  38 C.F.R. § 3.159(c)(4)(i); See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if the record before the Board contains insufficient medical information).  

A VA joints examination was also conducted in November 2009.  The examiner diagnosed the Veteran with degenerative joint disease (DJD) of the hips and knees, as well as lumbar strain.  The examiner opined that the hip disability was less likely as not caused by or a result of service because there was no evidence of hip or leg pain in service.  The Veteran's service treatment records (STRs) reveal several complaints of leg pain, including two complaints of pain in the upper thigh or upper leg in March 1988.  As this opinion relies upon incorrect facts, it is less probative, and a new opinion must be obtained upon remand.  See Reonal v. Brown, 5 Vet. 458, 461 (1993) (opinions based on inaccurate factual premise have no probative value).  

The November 2009 examiner also gave a negative opinion as to whether the Veteran's bilateral hip condition was related to her service connected pes planus by stating that the Veteran has not seen her primary care physician for pes planus treatment for a long period of time, and that her pes planus condition was mild and should not cause any effect on her hips.  The examiner gave nearly identical opinions as to the relationship between the Veteran's pes planus and her knee and back disabilities.  These opinions do not contain adequate rationale because they do not fully explain why the fact that the Veteran has not seen her primary care physician for pes planus treatment in some time means that her pes planus condition is less likely as not the cause of the Veteran's assorted disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  As a new rationale is required, and the Veteran has asserted that some of the facts upon which the previous opinions are based are incorrect, a new examination and opinion should be obtained upon remand.  

In the July 2011 hearing, the Veteran also indicated that she had received treatment for her pes planus from Walter Reed National Military Medical Center.  The RO should attempt to obtain these treatment records upon remand.  The claims folder should also be updated to include VA treatment records compiled since November 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate authorization, contact the Health Information Management division of Walter Reed National Military Medical Center, or any other appropriate division or agency, and request medical records related to the Veteran.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow her the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2. Obtain all treatment records for the Veteran from the VA Medical Center in Tampa, Florida and all associated outpatient clinics, dated from November 2009 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow her the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3. After accomplishing the above, schedule the Veteran for a VA examination by an appropriate medical professional to obtain the following opinions:

(i) determine the current severity and manifestations of the Veteran's service connected bilateral pes planus.  The complete record, to include the Veteran's claims file, must be made available to and reviewed by the examiner in connection with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should comment on whether the Veteran has additional functional impairment above and beyond any limitation of motion shown, due to the extent of his pain or from weakness/premature fatigability, incoordination, etc., including during times when his symptoms are most problematic ("flare-ups") or during prolonged use.  

(ii) whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's bilateral hip disability is caused by service or is otherwise related to service.  

The examiner's attention is specifically called to the two March 1988 notes of upper leg pain, and the April 1986 note of recurrent leg pain in the Veteran's service treatment records (STRs).  

If the first opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's bilateral hip disability is caused or aggravated by her service-connected pes planus.  The examiner must support his or her opinion with a complete rationale based upon the medical evidence of record.

(iii) whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's bilateral knee disability is caused by service or is otherwise related to service.  

The examiner's attention is specifically called to the August 1982 notation of knee pain in her STRs.

If the first opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's bilateral knee disability is caused or aggravated by her service-connected pes planus.  The examiner must support his or her opinion with a complete rationale based upon the medical evidence of record.

(iv) whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's back disability is caused by service or is otherwise related to service.  

The examiner's attention is specifically called to the August 1982 notation of low back pain in her STRs.

If the first opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's back disability is caused or aggravated by her service-connected pes planus.  The examiner must support his or her opinion with a complete rationale based upon the medical evidence of record.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

A complete rationale must be provided for any opinion offered.

5. Once the above development has been completed, readjudicate the issues on appeal (increased rating in excess of 10 percent for bilateral pes planus; service connection for a back disability, to include as secondary to pes planus; service connection for bilateral hip disability, to include as secondary to pes planus; and service condition for bilateral knee disability, to include as secondary to pes planus).  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


